In a sup*484port proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Eisman, J.), dated April 28, 2007, which denied, as untimely, his objections to an order of the same court (Miller, S.M.), dated March 5, 2007, which granted the mother an award of an attorney’s fee.
Ordered that the order is affirmed, without costs or disbursements.
Objections to an order of a Support Magistrate must be filed within 35 days of the date on which the order is mailed to the objecting party (see Family Ct Act § 439 [e]; Matter of Hodges v Hodges, 40 AD3d 639 [2007]; Matter of Miller v Smith, 7 AJD3d 629 [2004]; Matter of Mayeri v Mayeri, 279 AD2d 473 [2001]). Here, the order was mailed to the father on March 7, 2007 but his objections were not filed until 36 days later on April 12, 2007. Since the father did not timely file written objections to the Support Magistrate’s order, the Family Court properly denied as untimely and refused to consider the objections (see Matter of Hodges v Hodges, 40 AD3d at 639; Matter of Miller v Smith, 7 AD3d at 629; Matter of Chambers v Chambers, 305 AD2d 672, 673 [2003]; Matter of Mayeri v Mayeri, 279 AD2d at 473). Spolzino, J.P., Santucci, Eng and Leventhal, JJ., concur.